 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


FAIRFIELD SENTRY LIMITED
(IN LIQUIDATION), et al.,

                     Plaintiffs-Appellants,         Appeal No. 19-CV-3911 (VSB)
                                                    Administratively Consolidated
              v.

CITIBANK NA LONDON,

                     Defendant-Appellee.

                                                    Chapter 15 Case
In re:
                                                    No. 10-13164 (SMB)
FAIRFIELD SENTRY LIMITED, et al.,
                                                    Jointly Administered
         Debtors in Foreign Proceedings.


FAIRFIELD SENTRY LIMITED
(IN LIQUIDATION), et al.,

                     Plaintiffs-Appellants,         Appeal No. 19-CV-4437 (VSB)

             v.                                     Appeal No. 19-CV-4367 (VSB)

ABN AMRO SCHWEIZ AG A/K/A ABN                       Appeal No. 19-CV-4888 (VSB)
AMRO (SWITZERLAND) AG, et al.,
                                                    Appeal No. 19-CV-4964 (VSB)
                     Defendants-Appellees.



         NOTICE OF WITHDRAWAL OF COUNSEL AND PROPOSED ORDER

   PLEASE TAKE NOTICE that Charles Platt is hereby withdrawn as counsel of record in the

above-captioned matters on behalf of Consolidated Appellees Rahn & Bodmer Banquiers, SNS

Global Custody B.V. (known as SNS Bank N.V.), Corner Banca SA, Finter Bank Zurich, Ihag

Handelsbank AG, and PKB Privatbank AG. As of November 19, 2019, I will no longer be a
 member of the law firm Wilmer Cutler Pickering Hale and Dorr LLP and will no longer have

 any association with the above-captioned matters. Wilmer Cutler Pickering Hale and Dorr LLP

 will continue as counsel for the above-referenced defendants.


Dated: New York, New York
       November 19, 2019                                    Respectfully submitted,


                                                           /s/ Charles C. Platt
                                                           Charles C. Platt
                                                           WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
                                                           7 World Trade Center
                                                           250 Greenwich St.
                                                           New York, NY 10007
                                                           Tel: (212) 230-8800
                                                           Charles.Platt@wilmerhale.com

                                                            Attorneys for Consolidated
                                                            Appellees Rahn & Bodmer
                                                            Banquiers, SNS Global Custody
                                                            B.V. (known as SNS Bank N.V.),
                                                            Corner Banca SA, Finter Bank
                                                            Zurich, Ihag Handelsbank AG, and
                                                            PKB Privatbank AG



SO ORDERED.

Dated: New York, New York

       _____________,
       November 20       2019




____________________________
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
